DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 13 January 2021, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 - 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an adapter apparatus that is detachably attached between an image capturing apparatus and a lens apparatus and is configured to communicate with the image capturing apparatus and the lens apparatus, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose:
a communication unit configured to support a plurality of communication methods for a communication with the lens apparatus and control the communication with the lens apparatus; and

wherein the lens apparatus is configured to switch a power state between a first power state in which the lens apparatus is communicable with the adapter apparatus and a second power state in which a power consumption is smaller than that in the first power state, and
wherein, in a case where the communication setting in the adapter apparatus is the second communication setting, the setting unit switches the communication setting in the adapter apparatus to the first communication setting from the second communication setting and thereafter the communication unit transmits, to the lens apparatus, a signal for switching the power state of the lens apparatus from the first power state to the second power state using the first communication method.
Accordingly, the claim is considered allowable.

Claims 12 and 13 are variants of claim 1 and are similarly considered allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698